Citation Nr: 9931577	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-33 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder 
with sciatica.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claims as not well 
grounded.

In August 1999 the veteran, while at the RO in Oakland, 
California, provided testimony at a video conference hearing 
before the undersigned Board Member sitting in Washington, 
D.C., a transcript of which is of record.

A review of the evidence indicates that the veteran is 
seeking service connection for sinus problems as secondary to 
his deviated nasal septum.  This is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A competent medical opinion is on file which relates the 
veteran's current back problems to his period of active duty.

2.  The medical evidence shows that the veteran has been 
treated on several occasions for post-service back injuries.

3.  A competent medical opinion is on file which relates the 
veteran's deviated nasal septum to his period of active duty.

4.  There is no competent medical diagnosis of tinnitus in 
the evidence on file.

5.  There is no competent medical diagnosis of a memory loss 
disability in the evidence on file.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder with sciatica is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).

2.  The veteran's deviated nasal septum was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.301, 3.303 (1999).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for memory 
loss is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Back Disorder

Background.  The veteran's spine was clinically evaluated as 
normal on his September 1971 enlistment examination.  At that 
time, the veteran did not indicate that he had a history of 
recurrent back pain.  The service medical records show that 
the veteran was treated for back pain because of a football 
injury in September 1972.  In January 1977, the veteran was 
treated for back pain following a basketball injury.  On his 
June 1979 separation examination, the veteran's spine was 
clinically evaluated as normal.  However, the veteran 
reported that he had experienced recurrent back pain.

The veteran's claim of entitlement to service connection for 
a back disorder with sciatica was received in May 1997.  At 
that time, he reported that his back disorder began in 
September 1972.

Private medical records were subsequently obtained that 
covered the period from October 1986 to April 1997.  These 
records show treatment for complaints of back pain on several 
occasions.  For example, in February 1994 and February 1995 
he was treated for back pain which reportedly began while 
bowling.  Other entries from February 1995 note treatment for 
right shoulder and right neck pain attributed to three weeks 
of vigorous bowling.  However, it was noted that two weeks 
earlier the veteran had hurt his right lower back while 
riding a sleigh down a very bumpy road.

In October 1994, it was noted that the veteran injured his 
back in a fall during his military service.  It was further 
noted that this injury "apparently resolved over time."  
The veteran apparently re-injured his back in 1980 while 
working for McDonald's.  Ever since that time, he had 
experienced intermittent flare-ups of low back pain, 
occasionally with radiation down his posterior legs 
bilaterally.  X-rays were taken of the lumbosacral spine that 
same month, which showed the disc spaces to be normal, as 
well as the vertebral body heights with no alignment 
abnormality identified.  The posterior elements were intact 
with no destructive changes noted.  Spina bifida occulta was 
seen at S1.  There was very minimal lumbarization of S1 
noted.

The records also show treatment for back and chest pain from 
July to September 1995.  It was noted in September 1995 that 
the veteran attributed this pain to his motorcycle accident.

In November 1996, it was noted that the veteran injured his 
back in 1973 when he fell down stairs while he was in the 
military.

In a September 1997 rating decision, the RO denied service 
connection for a back disorder as not well grounded.  The RO 
found that the service medical records did not show that this 
disability was present during service.

The veteran appealed the September 1997 rating decision to 
the Board.  In his October 1997 Notice of Disagreement, the 
veteran maintained that he had incurred a chronic back 
disability at the time of his in-service back injuries.

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a back disorder as not well grounded.  The RO acknowledged 
that the veteran was treated during service for back 
injuries, and that the post-service medical evidence showed 
treatment for back problems.  However, it was also noted that 
these records showed several post-service back injuries.  
Moreover, the RO found that the evidence did not establish a 
permanent residual or chronic disability subject to service 
connection.

At his August 1999 personal hearing, the veteran testified 
that he injured his back during service while playing 
football and basketball.  He maintained that he experienced 
continuous back problems during service, but that it was not 
treated.  The veteran reported that he was told just to put 
heat or ice on his back.  Moreover, he maintained that he had 
experienced continuous back problems since his discharge from 
service.  He stated that he was treated for back and sinus 
problems by a Dr. Guzman from 1980 to 1986, but that he had 
been unable to obtain those records.  Since 1986, he had been 
treated by Dr. Doty.  It is noted that the veteran was 
advised at this hearing to obtain competent medical evidence 
to support his claims.

Following his personal hearing, the veteran submitted a 
statement later in August 1999 wherein he reported that while 
Dr. Guzman remembered him as a patient, his records from that 
period had been destroyed.

Also submitted in August 1999 was a statement in support of 
the veteran's claim from Dr. Doty.  Dr. Doty noted that the 
veteran had been his patient since 1988, and that the veteran 
had asked him to review the service medical records to 
ascertain whether the events in the military could have 
contributed to the veteran's current problems.  Regarding the 
veteran's low back pain, Dr. Doty noted, in part, that the 
veteran was treated in January 1977 for a back injury he 
sustained while playing basketball.  Dr. Doty opined that 
there were a number of events that occurred during the 
veteran's military career "that could have aggravated ... his 
chronic low back pain."

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is well grounded.  The service medical records 
show treatment during service for back pain.  Further, the 
veteran's account of continuity of symptomatology of back 
pain from service to present is presumed credible for the 
purpose of determining whether his claim is well-grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  The private medical records show 
treatment for current back problems on numerous occasions.  
Finally, Dr. Doty's August 1999 statement provides the 
requisite medical nexus.  Thus, the claim is well grounded.  
Caluza at 506.

Adjudication of the veteran's claim of service connection for 
a back disorder does not end with the finding that the case 
is well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

As noted above, the private medical records show treatment 
for several post-service back injuries.  For example, in 
October 1994 it was noted that the veteran's in-service back 
injury had apparently resolved, and that the veteran re-
injured his back in 1980 while working at McDonald's.  
Although this notation was made by Dr. Doty, and he has been 
the veteran's treating physician for several years, the 
August 1999 medical opinion does not address the effect of 
these post-service injuries on any current back disorder the 
veteran may have.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As the veteran has sustained several post-service 
back injuries, and Dr. Doty's opinion does not address the 
effect of these injuries, the Board concludes that this case 
must be REMANDED for a full and fair adjudication of the 
veteran's claim.

B.  Deviated Nasal Septum

Background.  The veteran's nose was clinically evaluated as 
normal on his September 1971 enlistment examination.  At the 
time, the veteran reported that he had never experienced ear, 
nose, or throat trouble.  The service medical records show 
that in December 1972 the veteran was found dazed and 
intoxicated after being assaulted by unknown parties.  
Diagnostic impressions included head trauma and alcohol 
intoxication.  The service medical records show no diagnosis 
of or treatment for a deviated nasal septum during the 
veteran's period of active duty.  On his June 1979 separation 
examination, the veteran's nose was clinically evaluated as 
normal.  The veteran again reported that he had never 
experienced ear, nose, or throat trouble.

The veteran's claim of entitlement to service connection for 
a deviated nasal septum was received in May 1997.  At that 
time, he reported that this disability began in December 
1972.

The private medical records from October 1986 to April 1997 
show that the veteran was treated on numerous occasions for 
sinus problems.  These records also note that surgery has 
been recommended on several occasions to correct this 
problem.  In March 1989, it was noted that there was no 
evidence of a deviated nasal septum.  However, a deviated 
nasal septum was subsequently noted in July 1992, November 
1992, July 1994, and December 1995.  A March 1997 sinus CT 
scan included an incidental finding of a leftward deviated 
septum.  Overall impression was a normal limited sinus CT 
scan.  It is noted that in November 1992 the veteran reported 
that he had had no trauma to his nose or face.

In a September 1997 rating decision, the RO denied service 
connection for a deviated nasal septum as not well grounded.  
The RO found that the service medical records did not show 
that this disability was present during service.

The veteran appealed the September 1997 rating decision to 
the Board.  In his October 1997 Notice of Disagreement, the 
veteran contended that he was brutally attacked during 
service, and sustained numerous contusions and abrasions of 
the upper torso and face.  Since that time, he had 
experienced continuous sinus and breathing problems.

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a deviated nasal septum as not well grounded.  The RO noted 
that while post-service medical records mention a deviated 
nasal septum, no history of injury was given.  Further, the 
RO stated that in order to establish a well grounded claim, 
it was necessary to submit evidence which showed that the 
claimed condition existed in service and was related to 
trauma in service.

At his August 1999 personal hearing, the veteran contended 
that his deviated nasal septum was the result of the injuries 
he sustained during the December 1972 in-service assault.  
The veteran maintained that he only had two beers when this 
assault occurred.  He also maintained that his service 
records showed outstanding duty performance.  Further, the 
veteran testified that after the assault he began to 
experience chronic sinus problems which had been attributed 
to his deviated nasal septum.  Regarding the November 1992 
notation of no nasal trauma, the veteran testified that this 
was based upon a cursory history, and that his doctor did not 
do an in depth review of his history until 1994 or 1995.  As 
mentioned above, he further testified that he was treated for 
back and sinus problems by Dr. Guzman from 1980 to 1986, but 
had been unable to obtain these records.  It is noted that 
the veteran was advised at this hearing to obtain competent 
medical nexus evidence to support his claims.

As noted above, the veteran subsequently reported that his 
records from Dr. Guzman had been destroyed.  

In his August 1999 statement, Dr. Doty noted that the service 
medical records showed multiple events, particularly in the 
early portion of the record from the 1970's, where the 
veteran experienced recurrent trauma to the face.  Dr. Doty 
stated that any of these would have been sufficient for 
causing a deviated nasal septum.  Further, Dr. Doty 
acknowledged that his early notes failed to demonstrate a 
deviated nasal septum, though it may have been relatively 
mild at that time.  He noted that it was ultimately found by 
an Ear, Nose, and Throat physician in the early 1990's.  
However, Dr. Doty stated that even prior to that time the 
veteran was being treated for recurrent bouts of sinusitis, 
which would be compatible with the deviated septum.  Based on 
the foregoing, Dr. Doty opined that there were a number of 
events that occurred during the veteran's military career 
that "could have aggravated ... his deviated nasal septum and 
the resultant recurrent sinusitis..."

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
deviated nasal septum is well grounded.  The service medical 
records confirm that the veteran was assaulted in December 
1972.  Additionally, as indicated above, the veteran's 
account of what occurred during service is presumed credible 
for the purpose of determining whether his claim is well-
grounded.  Meyer, supra; King, supra.  The private medical 
records clearly show the veteran has been found to have a 
deviated nasal septum.  Finally, Dr. Doty's August 1999 
statement provides the requisite medical nexus.  Thus, the 
claim is well grounded.  Caluza at 506.

However, as with the back disorder claim, adjudication of the 
veteran's deviated nasal septum claim does not end with the 
finding that the case is well-grounded.  In determining that 
the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  The 
Board must now determine whether the veteran is entitled to a 
grant of service connection while taking into consideration, 
as a question of fact, both the weight and credibility of the 
evidence.

Unlike the back disorder claim, Dr. Doty has addressed the 
ambiguities of the private medical records regarding the 
deviated nasal septum.  Specifically, the fact that the 
veteran was not found to have a deviated nasal septum in 
1989, although it was found in subsequent examinations.  
Similarly, the veteran has explained why records from 
November 1992 reported no nasal trauma.  The Board is of the 
opinion that the explanations proffered regarding these 
ambiguities are plausible.

Regarding the finding of alcohol intoxication at the time of 
the in-service assault, the Board notes that nothing in the 
evidence on file indicates that a line of duty determination 
was made by either the service department or the RO.  In 
short, the assault has not been shown to be the result of the 
veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.301.  Therefore, the fact that the 
veteran may have been intoxicated at the time of the assault 
is irrelevant in the instant case.

No competent medical evidence is on file which refutes the 
opinion proffered by Dr. Doty regarding the etiology of the 
veteran's deviated nasal septum.  For the reasons stated 
above, the Board is of the opinion that the record provides a 
sufficient foundation for Dr. Doty to make his conclusion.  
Resolving reasonable doubt in favor of the veteran, the Board 
concludes that he is entitled to a grant of service 
connection for his deviated nasal septum.  See 38 C.F.R. 
§ 3.102.

C.  Tinnitus

Background.  The veteran's service medical records show no 
diagnosis of or treatment for tinnitus during his period of 
active duty.  However, as noted above, these records do show 
that in December 1972 the veteran was found dazed and 
intoxicated after being assaulted by unknown parties.  
Diagnostic impressions included head trauma and alcohol 
intoxication.

The veteran's claim of entitlement to service connection for 
tinnitus was received in May 1997.  He did not provide a date 
for when this disability began.

The private medical records from October 1986 to April 1997 
show no diagnosis of or treatment for tinnitus.

In a September 1997 rating decision, the RO denied service 
connection for a tinnitus as not well grounded.  The RO found 
that the service medical records did not show that this 
disability was present during service.

The veteran appealed the September 1997 rating decision to 
the Board.  In his October 1997 Notice of Disagreement, the 
veteran contended that he did not experience any ringing in 
his ears until the December 1972 in-service assault.  

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
tinnitus as not well grounded.  The RO found that tinnitus 
was not reported in the medical records received.  

At his August 1999 personal hearing, the veteran contended 
that his tinnitus was the result of the injuries he sustained 
during the December 1972 in-service assault.  He asserted 
that he first noted a ringing in his ears at the time of the 
assault, and that it had been a continuous problems since 
that time.  It is noted that the veteran was advised at this 
hearing to obtain competent medical nexus evidence to support 
his claims.

Dr. Doty's August 1999 statement made no comments regarding 
the veteran's tinnitus claim.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.

A review of the medical evidence assembled for the Board's 
review does not show that the veteran has actually been 
diagnosed with tinnitus.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The only evidence that the veteran currently has tinnitus is 
the veteran's own contentions.  Issues of medical diagnosis 
or medical causation require competent medical evidence in 
order to have probative value.  See Grottveit at 93.  Nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

The tests for well groundedness as outlined in Caluza, supra, 
and Savage, supra, both required medical evidence of a 
current disability.  Since there is no other evidence to 
support the veteran's claim of service connection for 
tinnitus, the Board concludes that the claim is not well 
grounded and must be denied.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

D.  Memory Loss

Background.  The veteran's service medical records show no 
diagnosis of or treatment for memory problems during his 
period of active duty.  On both his September 1971 and June 
1979 Reports of Medical History, the veteran stated that he 
had not experienced loss of memory or amnesia.  However, as 
noted above, these records do show that in December 1972 the 
veteran was found dazed and intoxicated after being assaulted 
by unknown parties.  Diagnostic impressions included head 
trauma and alcohol intoxication.

The veteran's claim of entitlement to service connection for 
memory loss was received in May 1997.  At that time, he 
reported that his memory loss began in March 1973.

The private medical records from October 1986 to April 1997 
show no diagnosis of or treatment for a memory loss 
disability.

In a September 1997 rating decision, the RO denied service 
connection for memory loss as not well grounded.  The RO 
found that the service medical records did not show that this 
disability was present during service.

The veteran appealed the September 1997 rating decision to 
the Board.  In his October 1997 Notice of Disagreement, the 
veteran contended that he experienced both long and short 
term memory loss due to the in-service assault.  He contended 
that he had never experienced memory problems prior to the 
assault, and, thus, he should be service-connected for the 
condition. 

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
memory loss as not well grounded.  The RO found that a 
chronic disability from memory loss was not described in the 
medical records received.  

At his August 1999 personal hearing, the veteran contended 
that his memory loss was the result of the injuries he 
sustained during the December 1972 in-service assault.  He 
asserted that he first noted short term memory problems after 
the assault, and that this had been a continuous problems 
since service.  It is noted that the veteran was advised at 
this hearing to obtain competent medical nexus evidence to 
support his claims. 

Dr. Doty's August 1999 statement made no comments regarding 
the veteran's memory loss claim.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
memory loss is not well grounded.

As with the veteran's tinnitus claim, a review of the medical 
evidence assembled for the Board's review does not show that 
the veteran has actually been diagnosed with a memory loss 
disability.  The only evidence is the veteran's own 
contentions.  For the reasons stated above, the Board has 
already determined that the veteran is not qualified to 
render a competent medical opinion.  See Espiritu, supra.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; see also Rabideau, supra.  
Accordingly, the veteran's claim is not well grounded and 
must be denied.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of either claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert, supra.

VA has no duty to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  However, VA 
may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to well ground his claims for both tinnitus and 
memory loss, and the veteran has not indicated the existence 
of any pertinent evidence that has not already been obtained 
or requested that would well-ground either of these claims.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, 
supra.  The only additional evidence identified by the 
veteran are the medical records from the early 1980s, which 
he has acknowledged no longer exist.  VA has no obligation to 
seek evidence which the veteran acknowledges does not exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Moreover, 
while the veteran reported that these records concerned 
treatment for back and sinus problems, he did not indicate 
that they showed treatment for either tinnitus or memory 
loss.


ORDER

The claim of entitlement to service connection for a back 
disorder with sciatica is well grounded.  To this extent 
only, the appeal as to this issue is granted.

Entitlement to service connection for a deviated nasal septum 
is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for memory loss is denied.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the Board has determined that 
the veteran's claim of entitlement to service connection for 
a back disorder with sciatica must be remanded.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder since April 1997.  After 
securing the necessary release, the RO 
should obtain these records.


2.  Once any additional medical records 
are obtained, the veteran should be 
afforded an examination to determine the 
etiology of any current back disorder(s).  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to the degree 
of probability that the veteran has a 
current back disorder which is related to 
his in-service back injuries, taking into 
account not only the in-service back 
injuries and post-service back injuries, 
but also the fact that the veteran 
indicated a history of recurrent back 
pain at discharge and has testified as to 
continuing back problems since service.


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

